COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER


Appellate case name:      Sandra Bernstein and Heidi R. Powell v. James Adams, Claire
                          Richards, Michael Tolleson, Mi Wang, and Adams-Ferro, Inc.

Appellate case number: 01-12-00703-CV

Trial court case number: 995535

Trial court:              County Civil Court at Law No. 2 of Harris County

        This Court construes appellants’ letter filed December 7, 2012 as a motio.n to sta.y trial
court proceedings pending appeal. Appellants have not paid the $10 fee associated w~th the
filing of such a motion. Appellants are directed to pay the $10 fee associated with filing a
motion within 7 days of the date of this order, or the motion wilt be struck.
       The Court requests a response from the appellees to the motion. The response must be
received in this Court no later than 10 days from the date of this order.
        It is so ORDERED.

Judge’s signature:/s/Michael Massengale
                 [] Acting individually [] Acting for the Court


Date: December 10, 2012